Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, species A in the reply filed on 12/15/2021 is acknowledged.
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse.

Claim Objections
Claims 1-3 are objected to because of the following informalities. Appropriate correction is required.
Claim 1. The two limitations “the amount of change in the voltage” lack antecedent basis.
Claims 2-3. These claims are objected to for being dependent upon an objected claim.

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kimura et al., U.S. Patent App. Pub. No. 2003/0000840 A1 [hereinafter Kimura] in view of Lai et al., U.S. Patent App. Pub. No. 2012/0175264 A1 [hereinafter Lai].
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 1. 
I. Kimura
A plating method comprising: 
disposing an anode (anode 2-20; Kimura [0055]-[0057], fig. 6) and a substrate, having a via-hole formed in a surface thereof (substrates W with vias; Kimura [0114], [0144], fig. 3), so as to face each other (facing each other; Kimura fig. 6) in a plating solution (plating solution; Kimura abstract, fig. 6) …; 
applying a voltage between the anode and the substrate for filling the via-hole with metal (voltage applied; Kimura [0067]-[0070], [0075], fig. 8);  
measuring the voltage applied to the substrate (voltage measured; id.); 
calculating an amount of change in the voltage per predetermined time (differential values determined; id.); [[and]]
id.); and then 
stopping application of the voltage when a preset time has elapsed from a point of time at which the amount of change in the voltage decreases below a predetermined second threshold value (due to the term “when,” this is a contingent limitation, since Kimura does not have a predetermined second threshold value this contingency need not be performed).
	“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II).
Please see the end of the action to see the Examiner’s suggestion to avoid the conditional interpretation.
II. Additive - Lai
Kimura is silent on the solution containing an additive.
However, Lai teaches additives such as accelerators increases the rate of copper deposition and suppressors deposit copper at more uniform electrodeposition.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s solution with Lai’s additives to increase the rate of copper deposition and/or deposit copper more uniformly.



Claim 3. The plating method according to claim 1, further comprising: increasing a current density on the substrate when the amount of change in the voltage exceeds the predetermined first threshold value (when the voltage threshold is passed – i.e. the plating goes into region B – but the plating has still not ended, the end point switches to current detection and the end point is then “detected by detecting the increase of the electric current to a predetermined value”). Kimura [0075], fig. 8.

Suggested Amendment
	If Applicant wishes to reword claim 1 to avoid the conditional interpretation (and also the antecedent basis issues) and amend around Kimura, the Examiner suggests the following amendment (although further search and/or consideration would be needed):

1. (Currently Amended) A plating method comprising: 
disposing an anode and a substrate, having a via-hole formed in a surface thereof, so as to face each other in a plating solution containing an additive; 
applying a voltage between the anode and the substrate for filling the via-hole with metal; 
measuring the voltage applied to the substrate; 
calculating an amount of change in the voltage per predetermined time; [[and]]
determining a first point of time at which the amount of change in the voltage per predetermined time exceeds a predetermined first threshold value; 
determining a second point of time at which the amount of change in the voltage per predetermined time decreases below a predetermined second threshold value, 
waiting a preset time after the second point of time, and then 
after waiting, stopping application of the voltage. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571) 270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794